Citation Nr: 0501836	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 
26, 2001, for a 60 percent evaluation for decreased sphincter 
tone.

2.  Entitlement to an effective date earlier than November 
26, 2001, for a 70 percent evaluation for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than November 
26, 2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than October 12, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  The veteran's claims file 
was subsequently transferred to the VA RO located in Reno, 
Nevada.  In March 2004 the veteran testified at a hearing 
held in Las Vegas, Nevada, before the undersigned Veterans 
Law Judge.  Although the veteran had appointed Disabled 
American Veterans as his representative and had not 
explicitly revoked their representation, the Board notes that 
the veteran was unrepresented at the hearing and that he 
stated that he was representing himself.  Therefore, the 
veteran no longer has representation.

The issue of an effective date earlier than October 12, 1999, 
for the grant of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a June 2002 notice of disagreement, the veteran raised the 
issue of an effective date earlier than October 12, 1999, for 
the grant of service connection for decreased sphincter 
control.  This matter is referred to the RO.


FINDINGS OF FACT

1.  On October 12, 1999, the RO received a claim that it 
construed a claim for service connection for decreased 
sphincter tone.

2.  The report of a November 9, 2000, VA examination reflects 
that the veteran was wearing a pad most of the time due to 
fecal leakage and that there was weak contraction of the anal 
sphincter.

3.  The RO's December 2000 rating decision that assigned a 10 
percent evaluation for decreased sphincter tone effective 
October 12, 1999, was not reasonably supported by the 
evidence that was of record at the time of the decision; the 
facts and applicable statutory and regulatory provisions 
existing at the time were ignored and/or incorrectly applied.

4.  The evidence shows that the veteran has had extensive 
leakage and fairly frequent involuntary bowel movements since 
October 12, 1999.

5.  In an unappealed October 2000 rating decision, the RO 
granted service connection for PTSD, effective March 1, 1999, 
and assigned a 50 percent disability rating, effective that 
same day.

6.  On May 25, 2001, the veteran was evaluated at a VA 
medical center for his service-connected PTSD.

7.  On November 26, 2001, the RO received a claim for an 
increased rating for PTSD.

8.  The report of a January 2002 VA PTSD examination shows 
that the examiner determined that the veteran had his current 
level of symptomatology at the time of a June 29, 2000, VA 
examination.

9.  It is factually ascertainable that on June 29, 2000, the 
veteran's PTSD had increased in severity and was manifested 
by occupational and social impairment with deficiencies in 
most areas.

10.  On October 12, 1999, the RO received an informal claim 
for a TDIU.

11.  From October 12, 1999, the veteran meets the schedular 
criteria for a TDIU.

12.  As of October 12, 1999, the veteran's service-connected 
disabilities prevented him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision assigning a 10 percent 
evaluation for decreased sphincter tone effective October 12, 
1999, was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2004).

2.  The criteria for an effective date of October 12, 1999, 
for a 60 percent evaluation for decreased sphincter tone have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2004); 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2004).

3.  The criteria for an effective date of June 29, 2000, for 
a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

4.  The criteria for an effective date of October 12, 1999, 
for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
effective dates of the 60 percent and 70 percent evaluations 
for reduced sphincter tone and PTSD, respectively, and the 
TDIU in his notice of disagreement to the March 2002 rating 
decision granting those evaluations for reduced sphincter 
control and PTSD and the TDIU.  If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issues 
of the effective dates was sent to the veteran after the 
receipt of his notice of disagreement.

As for providing section 5103(a) notice, only after the March 
2002 rating decision was promulgated did the agency of 
original jurisdiction (AOJ), in January 2004 provide explicit 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA. 

The AOJ provided the veteran the March 2002 rating decision 
and a statement of the case (SOC) in June 2003 that included 
a summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claims.  The AOJ wrote to the veteran in January 2004 
regarding the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify relevant evidence and 
that VA would request identified relevant evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran has identified private medical treatment by a 
psychologist, and he has submitted those records.  In 
addition, the March 2002 rating decision, the June 2003 SOC, 
and the January 2004 VCAA letter informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

Moreover, in the January 2004 VCAA letter, the AOJ informed 
the veteran that he may submit any evidence regarding his 
claims.  At the hearing held on March 3, 2004, the veteran 
submitted additional evidence, which he waived initial 
consideration by the AOJ.  In a March 11, 2004, letter, the 
AOJ told the veteran to submit any additional evidence 
concerning his claims to the Board.  In other words, the 
veteran was in essence told to submit any evidence in his 
possession that pertains to the claims and he submitted such 
evidence.  Therefore, any lack of an explicit request to 
submit any evidence in the veteran's possession is a harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

By the March 11, 2004, letter, VA informed the veteran that 
his case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claims.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

In March 1999 the veteran underwent an intake evaluation by a 
private psychologist.  The psychologist noted that the 
veteran's head injury and other physical problems made it 
extremely difficult for him to engage in and sustain 
employment.  The Axis I diagnoses were PTSD and major 
depression, moderate.  Under Axis IV, it was noted that the 
veteran was unemployable.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 35.

The veteran underwent a VA PTSD examination in June 1999.  He 
reported that he had not worked since serious truck accident 
in 1991, resulting in a head-and-neck injury.  The Axis I 
diagnoses were PTSD with prominent depression and 
polysubstance abuse in sustained partial remission.  Under 
Axis IV, it was noted that the veteran had extreme social 
isolation.  The examiner assigned a current GAF score of 50 
and estimated that the GAF score for PTSD only was 60.

On October 12, 1999, the RO received the veteran's claim for 
an increased rating for hemorrhoids, in which he reported 
that he was 100 percent unemployable.

The veteran underwent another VA PTSD examination on June 29, 
2000.  He reported that his most recent work experience was 
working intermittently for a tree company.  He indicated that 
he had difficulty with authority at that job and that he had 
difficulty working with crews and occasionally had 
altercations with others.  He noted that he was able to work 
at this job because he had minimal contact with others and 
that he quit that job because of his heart problems.  He 
stated that he was a loner and avoided crowds.  

Following a mental status evaluation, PTSD was diagnosed.  
The examiner noted that the veteran had some dysphoria, which 
was most likely related to PTSD symptoms.  Under Axis IV, it 
was noted that the veteran had fairly significant 
psychosocial stressors secondary to current unemployment as 
well as ongoing medical problems.  A GAF score of 55 was 
assigned.  The examiner noted that the veteran was able to 
work at solitary jobs and apparently stopped working because 
of physical rather than psychological problems.  The examiner 
indicated that the veteran had a long history of occupational 
maladjustment but that more recently he was to sustain 
employment with a tree-planting firm.  The examiner reported 
that while the veteran had difficulties with intimate 
relationships, he appeared to be capable of brief and 
superficial contacts with others.  The examiner added that 
after the veteran became calmer, he was able to present 
himself in a reasonable social fashion during the interview.  
The examiner opined that it was likely that PTSD limited his 
vocational opportunities.  The examiner noted that the 
veteran should be capable of managing his benefits in his own 
best interest.

In an October 2000 rating decision, the RO granted service 
connection for PTSD, effective March 1, 1999, and assigned a 
50 percent disability rating, effective that same day.  The 
RO informed the veteran of that decision via a letter, dated 
on November 2, 2000, and provided him with his appellate 
rights.  He did not file a notice of disagreement with the 
assignment of the 50 percent evaluation.

The veteran underwent a VA examination for hemorrhoids on 
November 9, 2000.  He reported that he underwent a 
colonoscopy about two years ago at which time banding of his 
hemorrhoids was attempted and that since then, he had had an 
increased problem with his control of his anal sphincter.  He 
indicated that he had to wear a pad most of the time due to 
fecal leakage and that the leakage was aggravated by 
diarrhea, which was caused by other medications.  

Physical examination revealed a patchoulis anal sphincter, 
which was weak in terms of contraction.  The assessment was 
hemorrhoids with evidence of decreased sphincter tone and 
fecal leakage.  The examiner noted that the veteran had 
symptoms of some fecal leakage and recurrent bleeding.

In a December 2000 rating decision, the RO granted service 
connection for decreased sphincter tone, effective October 
12, 1999, and assigned a 10 percent disability rating, 
effective that same day.  

VA medical records reflect that on May 25, 2001, the veteran 
reported for a medical examination.  The examining doctor 
noted that the veteran had PTSD and depression and was taking 
sertraline.  The doctor reported that the veteran was seeking 
a private psychologist periodically and needed "telepsych" 
visit for continuation of that treatment.  The doctor 
indicated that the veteran appeared to be his usual self.  
The impressions included PTSD and depression, which were 
fairly stable.

On June 7, 2001, the veteran was seen at a VA medical center 
for psychiatric case management, specifically to reauthorize 
weekly visits to a private psychologist.  He was cooperative 
and somewhat pleasant.  He stated that he had no friends and 
that it was helpful to see his psychologist.  A counselor 
indicated that the veteran's PTSD appeared to be chronic and 
severe, and that he appeared to benefit from his weekly 
sessions.  The counselor recommended continuing the treatment 
and to reevaluate the treatment in a year.

On November 26, 2001, the RO received a claim for an 
increased rating for PTSD.  In a statement dated that same 
day, a private psychologist noted that he had treated the 
veteran since March 1999.  The psychologist stated that the 
veteran's war traumas had impacted his post-military 
adjustment to a severe magnitude in interpersonal and social 
areas as well as vocationally.

On November 30, 2001, the RO received a claim for an 
increased rating for decreased sphincter tone.  

In a December 2001 statement, a motel manager reported that 
the veteran had been a guest of his establishment for several 
months.  The manager stated that the veteran used three to 
four times as much toilet paper as other guests and that 
there was blood on his bed linen and in the toilet he used.  
The manager noted that the veteran spent most of his time 
locked in his room.

On December 7, 2001, the RO received a VA Form 21-8940 
(veteran's application for increased compensation based on 
unemployability).  The veteran reported that his only job in 
the past 20 years was as a security officer from May to 
November 1993.  He stated that his highest education level 
was four years of high school and that he had no other 
education and training before he was too disabled to work.  
He also submitted a statement from the Social Security 
Administration showing that between 1981 and 1999, he only 
earned income in 1993.

In a December 2001 statement, the veteran's former employers, 
a couple, noted that the veteran had occasionally worked for 
them in exchange for a discount on rent on their mobile home.  
They said that the veteran did not work well with other 
employees, had difficulty following instructions, was 
forgetful, and was argumentative.  They indicated that they 
only had a limited amount of menial work that the veteran was 
able to do with minimal supervision.  They stated that the 
veteran was a loner, both in his personal life and at work.  
They said that they could not in good conscience recommend 
the veteran to a potential employer and that he was 
unemployable to due his inability to function in society.

The veteran underwent a VA examination on January 4, 2002, to 
evaluate his hemorrhoids and reduced sphincter control.  He 
reported that he initially had hemorrhoids and episodic 
diarrhea and that over time his condition had progressed to 
the point he had trouble controlling his bowels and had 
bloody leakage from the rectal area.  He noted that his 
condition had been fairly stable over the past year.  He 
indicated that he wore a feminine pad constantly because of 
seepage that included both blood and stool from the rectum.  
He stated that his bleeding had been worse since he had 
started taking Plavix in 1999 for his heart condition.  He 
reported that he episodically had loose bowel movements, 
which aggravated his condition because he had more leakage 
and essentially no control over his bowels at all when he had 
severe diarrhea.  He stated that this condition prevented him 
from leaving his room most of the time, resulting in few 
excursions outside his room.

Physical examination revealed external hemorrhoids that were 
not actively bleeding.  He had a pad on at the beginning of 
the examination.  About half of the pad was saturated with a 
bloody fluid, which appeared to be mostly blood and some 
fecal material.  He had irregularity of the sphincter and 
considerable weakness of his ability to constrict the 
sphincter muscle on command.  The impressions included fecal 
incontinence and hemorrhoids.  The examiner noted that the 
veteran had had these disorders for a number of years.  The 
examiner indicated that it appeared that his rectal problems 
significantly limited his ability to carry out normal daily 
activities.  The examiner added that the veteran had to 
constantly wear a pad, which would probably limit his 
employability.

On January 8, 2002, the veteran submitted records from his 
private psychologist.  A record dated June 7, 2001, shows 
Axis I diagnoses of PTSD and depression.  One of his Axis IV 
stressors was unemployability.  A GAF score of 45 was 
assigned.  The psychologist noted that he had treated the 
veteran from March 1999 to March 2001 through a contract with 
a Vets Center.  The psychologist indicated that the veteran 
was less depressed since VA granted service connection for 
PTSD and that he was no longer suicidal.  The psychologist 
reported that the veteran had an improved mood, decreased 
emotional distress, a broader support system, and a greater 
stress tolerance.

In a readjustment counseling case closing summary dated 
September 12, 2001, the psychologist noted that when the 
veteran first started treatment in March 1999, he was 
constantly struggling with suicidal ideation.  The 
psychologist indicated that the veteran underwent quadruple 
bypass surgery in January 2000 and then developed a will to 
live.  The psychologist stated that after the RO granted a 50 
percent rating for PTSD, the veteran's mood and spirits 
improved with his newfound financial solvency and that he 
considered buying a motorcycle.  The psychologist added that 
the veteran began to meet more people and experienced a 
greater sense of acceptance from others.  The psychologist 
noted that the veteran continued to struggle with serious 
health problems and developing closeness with others.  The 
psychologist reported that the veteran no longer presented a 
danger to himself or others.  A GAF score of 45 at closing 
was assigned.

The veteran was afforded a VA PTSD examination on January 14, 
2002.  The examiner noted that he examined the veteran on 
June 29, 2000, when he opined that the veteran stopped 
working because of heart problems.  The examiner indicated 
that it was now his opinion that the veteran most likely 
stopped working because of PTSD.  The examiner reported that 
a review of the veteran's earnings record did not reveal any 
earning between 1994 and the present and that the veteran did 
not develop heart problems until around 1998 or 1999.  The 
examiner noted that the veteran continued to lead an isolated 
lifestyle and that his primary social outlets are through his 
ongoing relationships with his psychologist and his brother.  
The veteran indicated that he frequently locked himself up in 
his motel room for up to three days at a time.  The veteran 
reported ongoing symptoms of PTSD, which were noted to quite 
similar to those described in the June 29, 2000, VA 
examination.

Following a mental status examination, the examiner diagnosed 
PTSD.  Under Axis IV, it was noted that there were 
significant psychosocial stressors in the form of 
unemployment, financial limitations, and social isolation.  A 
GAF score of 45 was assigned.  The examiner noted that the 
symptoms appeared to be severe and based on past history, 
have significantly impacted the veteran's ability to work.  
The examiner indicated that the work limitations preceded the 
veteran's heart problems.  The examiner stated that the GAF 
score of 45 reflected only the degree of mental impairment 
without taking into account any physical limitations.  The 
examiner reported that the veteran would have difficulty 
sustaining employment because of significantly reduced 
concentration and reduced stress tolerance.  The examiner 
noted the veteran would have difficulty engaging in any work 
that required even brief and superficial contact with others.  

In the March 2002 rating decision, the RO granted a 60 
percent rating for decreased sphincter tone, effective 
November 26, 2001; a 70 percent rating for PTSD, effective 
November 26, 2001; and a TDIU, effective November 26, 2001.

In a December 2003 statement, the private psychologist noted 
that he had started treating the veteran in March 1999 and 
had almost weekly contacts with him until November 2002.  The 
psychologist indicated that his psychological condition was 
probably at its most intense during the first months of 
treatment.  The psychologist noted that the veteran had now 
worked consistently when he was initially seen and that he 
was only doing spot jobs for a former employer, which 
involved transporting trees and was work that could be done 
alone without supervision.  The psychologist reported that 
the veteran's PTSD did not worsen after early 1999.  The 
psychologist added that the veteran had suggested that one of 
the issues regarding back pay may have been a failure to keep 
his claim active during various appeals.  The psychologist 
opined that if the veteran missed any deadlines for paperwork 
filing, it was due to misinformation, his cognitive 
limitations, his preoccupation with his health difficulties, 
or the impact of his medicines on concentration.  

At the hearing, the veteran testified that his fecal leakage 
worsened after he underwent the colonoscopy in 1998 and that 
he started wearing feminine pads at that point.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

For effective date based on error, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2004).

To establish a valid clear and unmistakable error (CUE) 
claim, a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  CUE is a very specific and rare kind 
of error of fact or law that compels the conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  When attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some 
degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo, supra.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

For a claim for an increased rating when there was an 
increase in disability prior to the date of claim, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the date of receipt of the claim is the 
effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).  See also Hazan v. Gober, 10 Vet. App. 
511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan, 10 Vet. App. at 521.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2004).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2004).  An informal claim must identify 
the benefit sought.  Id.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  According to the 
United States Court of Appeals for Veterans Claims (Court), 
38 C.F.R. § 3.157 applies to a defined group of claims, i.e., 
as to disability compensation, those claims for an increase 
of a service-connected rating where service connection has 
already been established.  See Sears v. Principi, 16 Vet. 
App. 244 (2002).  

In the case of a report of examination or hospitalization by 
VA or uniformed services, the date of the outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  See id. at 294; 
38 C.F.R. § 3.157(b)(1) (2004).  The date of admission to a 
non-VA hospital where a veteran was maintained at VA expense 
will be accepted as the date of receipt of a claim, if VA 
maintenance was previously authorized; but if VA maintenance 
was authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  38 C.F.R. 
§ 3.157(b)(1).

In the case of evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2004).

38 C.F.R. § 3.155(c) mandates that the Secretary accept an 
informal request for a rating increase as a claim.  The 
Secretary cannot require a veteran to take any additional 
action in order to perfect that claim.  Norris v. West, 12 
Vet. App. 413, 421 (1999).

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest possible rating, and submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought 
has been satisfied and VA must consider whether a veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  Appellate review of an RO decision is 
initiated by a timely filed notice of disagreement and 
completed by a timely filed substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2003).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Diagnostic Code 7332 (rectum and anus, impairment of 
sphincter control) provides that a 10 percent rating is 
warranted for constant slight or occasional moderate leakage.  
A 30 percent rating requires evidence of occasional 
involuntary bowel movements that necessitate wearing of a 
pad.  A 60 percent rating is warranted for extensive leakage 
and fairly frequent involuntary bowel movements.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

Diagnostic Code 9411 (PTSD) provides that a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (DSM IV) 32 (4th 
ed. 1994).  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairments in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

Multiple disabilities are combined using a table in 38 C.F.R. 
§ 4.25.  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2004).  If the total rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2004).  

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2004).

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(2004).

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

IV.  Analysis

A.  Decreased sphincter tone

The issue before the Board is entitlement to an earlier 
effective date.  Our review reflects that a prior decision 
contained clear and unmistakable error; thus warranting 
revision of the decision and an earlier effective date.

The Board finds that a determination was clearly and 
unmistakably erroneous.  The report of the November 9, 2000, 
VA examination, which was considered by the RO at the time of 
the December 2000 rating decision, shows that the veteran was 
wearing a pad most of the time due to fecal leakage and that 
there was evidence of decreased sphincter tone.  The report 
reflects that a physical examination found a patchoulis anal 
sphincter that was weak in terms of contraction.  A decision 
to assign a 10 percent evaluation on the basis of leakage and 
the necessity of a pad is not supportable.  See 38 C.F.R. 
§ 3.105.  Because there was clear and unmistakable error, the 
decision ay be reversed or amended as needed.

As the Board has found CUE in the December 2000 rating 
decision, the next matter is when did entitlement to a 60 
percent evaluation arise.  The veteran filed a claim for an 
increased rating for hemorrhoids on October 12, 1999, which 
the RO also construed as a claim for service connection for 
decreased sphincter tone.  During the period from October 12, 
1999, to November 8, 2000, there is no evidence that the 
veteran did not have the symptomatology noted at the November 
9, 2000, VA examination.  Therefore, the criteria for a 
October 12, 1999, effective date for a 60 percent evaluation 
for decreased sphincter tone have been met.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(k).  The Board finds that there 
has been no significant change in the disability and that a 
uniform rating is warranted.

B.  PTSD

The veteran did not appeal the determination in the October 
2000 rating decision assigning a 50 percent evaluation for 
PTSD.  Although the veteran has submitted a statement from a 
private psychologist suggesting that the veteran did not 
pursue a timely appeal because of misinformation, his 
cognitive limitations, his preoccupation with his health 
difficulties, or the impact of his medicines on 
concentration, there is no statutory or regulatory exception 
for avoiding adverse consequences for not timely filing an 
appeal on simply the basis of mental deficiency.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. Parts 19 and 20 
(2004).  While the time to challenge an adverse VA decision 
may be extended for good cause shown even when the extension 
is requested after the expiration of the time limit to 
appeal, a veteran must file a notice of disagreement with or 
prior to filing a request to extend the time period to file a 
notice of disagreement.  38 C.F.R. § 3.109(c) (2004).  In 
this case, the veteran has not filed a notice of disagreement 
or a request to extend the time period to file such a 
document.  Therefore, that rating decision with regard to the 
issue of the assignment of the evaluation for the service-
connected PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.109, 3.160(d) (2004); 38 C.F.R. 
§ 20.302(a)(2003).  

The veteran filed a claim for an increased rating for PTSD on 
November 26, 2001.  However, on May 25, 2001, he reported for 
a VA medical examination during which PTSD, among other 
disorders, was evaluated.  Accordingly, May 25, 2001, is a 
date of claim for an increased rating for PTSD.  Prior to May 
25, 2001, the veteran was treated by a private psychologist 
who was a VA contractor.  However, the RO did not receive 
copies of any records from that psychologist regarding 
treatment in early 2001 until January 8, 2002.  38 C.F.R. 
§ 3.157(b)(1) provides limited circumstances in which the 
date of claim is the date of treatment.  The fact that the 
psychologist was a VA contractor does not turn his private 
medical records into VA medical records for purposes of 
38 C.F.R. § 3.157(b)(1).  The only exception for private 
medical records for purposes of 38 C.F.R. § 3.157(b)(1) is a 
private, VA authorized hospitalization, and in this case, 
there is no evidence of a hospitalization, nor has one be 
alleged.  Therefore, the May 25, 2001, VA outpatient 
treatment record is an informal claim for an increased rating 
for PTSD and May 25, 2001, is the date of the claim.

The next questions are whether entitlement for a 70 percent 
evaluation arose prior to November 26, 2001, the day the RO 
assigned a 70 percent evaluation, and, if applicable, whether 
there was an increase in disability prior to May 25, 2001.  
The same psychologist examined the veteran in January 2002 
and on June 29, 2000.  Although the examiner initially 
assigned a GAF score of 55 at the time of the first 
examination, the comments in the report of the second 
examination reflect that the examiner revised his opinion 
regarding whether the veteran's PTSD caused his 
unemployability.  In January 2002, the examiner stated that 
it was now his opinion that the veteran stopped working 
because of PTSD instead of his heart condition.  The examiner 
also noted that the veteran reported ongoing symptoms that 
were quite similar to those described during the June 2000 
examination.  In January 2002, the examiner assigned a GAF 
score of 45.  Therefore, the comments of the VA examiner in 
January 2002 reflect that the veteran's current level of 
disability existed at the time of the June 29, 2000, VA 
examination.  Moreover, the GAF score of 45 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In that regard, the report of a 
private psychologist dated in June 2001 shows that at the end 
of treatment in March 2001, the GAF score was 45.  

Such symptomatology reflects occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
other words, entitlement to a 70 percent evaluation arose 
prior to November 26, 2001, and the overall symptomatology 
prior to May 25, 2001, reflects that necessary for a 70 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.  Accordingly, there was an increase in disability prior 
to May 25, 2001, the date of claim.  

The remaining question is whether the increase in disability 
occurred within one year prior to May 25, 2001.  As noted 
above, the report of the January 2002 VA examination reflects 
that the veteran had symptomatology warranting a 70 percent 
rating at the time of the June 29, 2000, VA examination, 
which was almost one year prior to May 25, 2001.  While a GAF 
score of 35 was assigned by the veteran's psychologist on 
intake to treatment in March 1999, the report of the June 
1999 VA PTSD examination shows that a GAF score of 60 was 
assigned for PTSD alone.  The score on the June 1999 VA 
examination reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Therefore, the evidence is in equipoise on the matter of 
whether the increase in disability occurred on June 29, 2000.

Accordingly, it is factually ascertainable that an increase 
in disability occurred on June 29, 2000.  In light of the 
above, the criteria for a June 29, 2000, effective date for a 
70 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).
 
The Board notes that the effective date for a 70 percent 
evaluation for PTSD, June 29, 2000, is now earlier than the 
date of the unappealed October 2000 rating decision granting 
a 50 percent evaluation for PTSD.  Under Hazan, the Board may 
assign an effective date for an increased rating prior to the 
date of a previous final determination if the veteran is not 
relitigating the same issue based on the same evidence.  In 
this case, the Board considered additional evidence not of 
record at the time of the October 2000 rating decision - the 
records of the veteran's private psychologist and the report 
of the January 2002 VA examination - and also had to consider 
all other evidence of record, including the evidence already 
of record at the time of the October 2000 rating decision.  



C.  TDIU

The veteran filed a claim on October 12, 1999, for an 
increased rating for hemorrhoids, in which he stated that he 
was 100 percent unemployable.  The veteran did not file a 
formal claim for TDIU until December 7, 2001.  The Board 
finds that the October 12, 1999, claim is an informal claim 
for a TDIU.  Therefore, the veteran's claim for TDIU has been 
pending since October 12, 1999.

From October 12, 1999, to June 28, 2000, the veteran's 
service-connected PTSD was rated as 50 percent disabling and 
his service-connected hemorrhoids and decreased sphincter 
tone were rated as 60 and 10 percent disabling respectively.  
Therefore, as of October 12, 1999, the veteran's disability 
ratings meet the minimum schedular criteria for entitlement 
to TDIU under 38 C.F.R. § 4.16(a).  There is no evidence that 
he worked at a regular job during the period from October 12, 
1999, to November 25, 2001.  If he did any work at all during 
that period, it was in exchange for reduced rent and there is 
little indication that his employment was other than marginal 
or sheltered.  The doctor who did the January 4, 2002, VA 
examination indicated that the constant wearing of pads 
probably limited his employability.  Also, the report of the 
January 14, 2002, VA PTSD examination reflects that the 
veteran's PTSD had significantly impacted his ability to work 
for a long time.  Accordingly, the Board finds that as of 
October 12, 1999, the veteran's service-connected 
disabilities prevented him from securing or following a 
substantially gainful occupation.


ORDER

An effective date of October 12, 1999, for a 60 percent 
evaluation for decreased sphincter tone is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

An effective date of June 29, 2000, for a 70 percent 
evaluation for PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An effective date of October 12, 1999, for a grant of a TDIU 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

In the December 2000 rating decision, the RO granted service 
connection for decreased sphincter tone, effective October 
12, 1999.  In the June 2002 notice of disagreement to the 
effective date of the assignment of a 60 percent disability 
rating for decreased sphincter tone, the veteran indicated 
that the effective date for the 60 percent disability rating 
should be in March 1999.  Therefore, the veteran has raised 
the issue of entitlement to an effective date earlier than 
October 12, 1999, for the grant of service connection for 
decreased sphincter tone.  This issue is inextricably 
intertwined with the issue of an effective date earlier than 
October 12, 1999, for the grant of a TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the veteran is seeking 
an effective date of March 1999 for the TDIU, the above grant 
is not a complete grant of the benefit sought on appeal, and 
thus, the issue of an effective date earlier than October 12, 
1999, for the grant of a TDIU remain pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.  The AMC should adjudicate the issue 
of entitlement to an effective date 
earlier than October 12, 1999, for the 
grant of service connection for decreased 
sphincter tone.  

2.  Thereafter, the AMC should 
readjudicate the issue of entitlement to 
an effective date earlier than October 
12, 1999, for the grant of a TDIU, to 
include whether extra-schedular 
consideration is warranted under 
38 C.F.R. § 4.16(b) if applicable.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


